DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB 16096406, filed on 02 June 2016.
Response to Remarks
Applicants amendments have overcome all of the 112 rejections.
Applicant states that examiner did not address claim 14 language “providing an indication that the target is a drone if the analysis in steps b), c), d) all identify signals that are above respective predetermined thresholds.
In response, the scope of claim 14 is substantially the same as claim 1 as shown in the table below.  For example, language “providing an indication that the target is a drone” in claim 14 is equivalent to language “wherein the target is assumed to be a drone” in claim 1.  The broadest reasonable interpretation of claims 1 and 14 are both directed to determining whether a target is a drone based off of a frequency response and/or a temporal response.  The language “providing an indication” could include an auditory or visual display but could also just include a frequency response.  The specification does not provide for an auditory or visual display.  The cited portions of the primary reference as shown in the table below meets the broadest reasonable interpretation of scope of both claims 1 and 14.  Moreover, the phrase “all identify signals” does not further limit the scope of claim 14 because language “steps x, y and z that are above 
Claim 1 & 14 rejection
Claim 14
wherein the target is assumed to be a drone if signals i, ii, and iii are present above respective predetermined thresholds (Para. [0218-27] & [0354] as cited above).
providing an indication that the target is a drone if the analysis in steps
i) Doppler signals being characteristic of rotating parts of a motor (Id. “e.g. the nature of features such as turbine . . .”);
b) analyzing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a motor in a drone
ii) Doppler signals being characteristic of rotating parts of a blade (Id. “e.g. the fastest approaching or receding part”);
c) analyzing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a blade on a drone
iii) signals being characteristic of flashing of the blade of a drone (Id. “e.g. components that persist or components that flash discontinuously” and “or amplitude offset of components (e.g. the fastest approaching or receding part).”);
d) analyzing temporal information within the returns to identify amplitude signals characteristic of blade flash from a drone

all identify signals that are above respective predetermined thresholds


Regarding the prior art rejection, applicant claims that Halbert does not disclose a method or system for identifying Doppler frequencies associated with motors 
It is clear from the overall description of Halbert that Halbert is using Doppler signature analysis based on frequency shifts due to rotating and vibrating parts of an aircraft and goes on further to state that different types of aircraft can be identified and contrasted from other types of aircraft (see Para. [0218-0227]). The signature analysis in Halbert would include vibrations thus meeting the scope of a motor (engine).  For example, Halbert discloses “Typically, for example, vibrations of a target, and/or or fast rotating parts of a target, will cause micro-Doppler associated phase modulation of a radar return signal that can manifest itself as sidebands around the `macro` Doppler frequency associated with bulk motion of the target (Para. [0378]).”  Halbert also discloses “The ability to derive such micro-Doppler effects opens up the possibility of many additional applications and/or enhanced target classification (e.g. based on target vibrations and or rotary part detection). For example, micro-Doppler models may be developed for targets of different types and/or `threat` levels (e.g. based on vibratory signatures for different engine types--such as, propeller, jet, rocket etc.--and/or configurations--such as twin engine, single prop etc.). These micro-Doppler models may thus be used to further enhance target classification (Para. [0381]).”  Based on the cited 
Applicant further states that Halbert merely discloses that Doppler spectra can be classified based on various characteristics exhibited by Doppler which fails to teach indicating a specific target when all three specific characteristics are present.  
In response, Halbert is clearly identifying various targets based on Doppler signature analysis that includes frequency characteristics due to vibrations, flashing and rotations.  It is clear from the cited portions above that Halbert not only uses Doppler-frequency characteristics of engines (motors) and rotating parts but that Halbert even goes further to distinguish various types of aircraft based on said characteristics.
Applicant traverses the rejection of claims 9-10 and 17 based on reasons provided for the 102 rejection of claims 1 and 14.  Applicant did not traverse the official notice.  “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”  See MPEP 2144.03 C.  
Based on additional searching, Examiner found additional references that are deemed relevant.  
Moses (US 2014/013966) titled Radar-based Detection and Identification for Miniature Air Vehicles which discloses “Target velocity and identification may be accomplished through analysis of returns to the radar system 110. Most air vehicles, while in operation, include rotating 
J. J. M de Wit “Micro-Doppler Analysis of small UAVs” discloses a flash rate of 92 Hz on page 212 section 5 (claim 10).  J. J. M de Wit also discloses a Fourier transform applied to a long signal sequence to include several cycles of rotator blades (more than 5 cycles) as shown in Figs. 1-2 on page 211 section 2 (claims 9 and 17). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-16 and 18 are rejected under 35 U.S.C. 102 as being anticipated by Halbert (US 2017/0285158)
As to claims 1, Halbert discloses a drone detection radar (Para. [0019] “a surveillance function for the detection, tracking and/or analysis of low, small and/or slow targets (e.g. drones); and/or an inverse aperture synthesis surveillance function.”) comprising:
a transmitter (at least Para. [0024] “at least one transmitter”), receiver and a processor (Para. [0339-0341], Fig. 20 items 2004, 2006, 2008, 2010, etc.), wherein the processor is configured to analyze signals transmitted by the transmitter, reflected from a target and received by the receiver (Id.  Item 2016), 
and to identify, from information present on the reflected returns, the presence of a drone, by identification, within Doppler information on the returns (Halbert discloses “[0218] Different targets may thus be classified based on the characteristics exhibited by the Doppler spectra instantaneously and/or historically over time. Referring back to FIG. 8, for example, the classification may be based on, inter alia: [0219] the overall spread of the Doppler spectrum in the frequency domain (e.g. having a spread of Doppler components that extends by an amount associated with a particular target class such as the `wind turbine` in FIG. 8, or by the blades of a helicopter main or tail rotor); [0220] the periodicity of the Doppler spectrum (e.g. by determining a blade rate for the propeller aircraft in FIG. 8 based on the periodicity--time between well-defined regular peaks); [0221] the regularity, gaps or imbalance in the frequency domain (e.g. the nature of features such as turbine, rotor or propeller blades and their leading edges (usually rounded) or their trailing edges (usually sharp)); [0222] the spread of each component, the central or peak component (e.g. components that persist or components that flash discontinuously, and the relationship between components that are straight, or curved or more or less long compared with the wavelength); [0223] the maximum frequency or amplitude offset of components (e.g. the fastest approaching or receding part); [0224] the relative phase of of:
i) Doppler signals being characteristic of rotating parts of a motor (Para. [0218-27] “e.g. the nature of features such as turbine . . .”.  See also Para. [0378] “Typically, for example, vibrations of a target, and/or or fast rotating parts of a target, will cause micro-Doppler associated phase modulation of a radar return signal that can manifest itself as sidebands around the `macro` Doppler frequency associated with bulk motion of the target.”  See also Para. [0381] “The ability to derive such micro-Doppler effects opens up the possibility of many additional applications and/or enhanced target classification (e.g. based on target vibrations and or rotary part detection). For example, micro-Doppler models may be developed for targets of different types and/or `threat` levels (e.g. based on vibratory signatures for different engine types--such as, propeller, jet, rocket etc.--and/or configurations--such as twin engine, single prop etc.). These micro-Doppler models may thus be used to further enhance target classification.”);
ii) Doppler signals being characteristic of rotating parts of a blade (Para. [0218-27] “e.g. the fastest approaching or receding part”);
and, by identification from temporal information in the reflected returns (Para. [0218-27] “the development of components as dwell time is increased or reduced.”  See also Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of 
iii) signals being characteristic of flashing of the blade of a drone (Para. [0218-27] “e.g. components that persist or components that flash discontinuously” and “or amplitude offset of components (e.g. the fastest approaching or receding part).”);
wherein the target is assumed to be a drone if signals i, ii, and iii are present above respective predetermined thresholds on the reflected radar returns (Para. [0218-27] & [0354] as cited above.  See also Para. [0378] and [0381] cited above that clearly shows that Halbert is using both vibrations including vibrations of engines (motors) and rotating parts to classify various aerial vehicles.).
Also, Halbert discloses identify signals that are above predetermined thresholds (Para. [0257], [0374], and [0501]; here, Halbert uses thresholding to distinguish parts of aircraft, e.g. body and turbines.  See also Para. [0378] and [0381] cited above that clearly shows that Halbert is using both vibrations including vibrations of engines (motors) and rotating parts to classify various aerial vehicles.  Also, it is inherent that signal-to-noise thresholds are used to determine any and all valuable information from noise.)
As to claim 14, Halbert discloses a method of detecting a drone using a radar as claimed in claim 1, comprising:
a) obtaining reflected radar returns from a target (Para. [0039-41] Fig. 20 shows the receiver and processing of returns);
b) analysing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a motor in a drone (Para. [0218-227] including vibrations of an engine (motor)) ;
c) analysing Doppler frequency information within the returns to identify Doppler frequency signals characteristic of reflections from a blade on a drone (as disclosed in Para. [0218-27], [0378] and [0381]);
d) analysing temporal information within the returns to identify amplitude signals characteristic of blade flash from a drone (Para. [0218-27] “the development of components as dwell time is increased or reduced.”  See also Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of branched filters, which can be applied either to a Fourier transformation of the signal, or to its time domain representation, to determine which branch most closely represents the actual target motion”); and
e) providing an indication that the target is a drone if the analysis in steps b), c) and d) all identify signals that are above respective predetermined thresholds on the reflected radar returns (as disclosed in Para. [0218-27], [0378] and [0381].  See also Para. [0257], [0374], and [0501]; here, Halbert uses thresholding to distinguish parts of aircraft, e.g. body and turbines.  See also Para. [0378] and [0381] cited above that clearly shows that Halbert is using both vibrations including vibrations of engines (motors) and rotating parts to classify various aerial vehicles.  Also, it is inherent that signal-to-noise thresholds are used to determine any and all valuable information from noise.).
As to claims 2 and 15, Halbert further discloses the radar according to claims 1 and 14 wherein signals reflected from the body of the target are further used to provide an indication of the presence of a drone (Para. [0374] “the probability of the peak from an aircraft exceeding the 
As to claim 3, Halbert discloses the radar according to claim 1 wherein the radar is arranged to dwell upon a region for a time sufficient to measure a second harmonic of a Doppler return from a motor of a drone (Para. [0009] “Doppler resolution is made sufficient by means of an extended dwell time” See also Para. [0152] “harmonic content”), when the motor exhibits a radial velocity of between lm/s and 15m/s (intended use; a person of ordinary skill can simply adjust parameters such as PRF and/or dwell time).
As to claim 4, Halbert discloses the radar as claimed in claim 1 wherein the radar is arranged to dwell for at least 50ms on a region (Para. [0092] and Fig. 4a).
As to claims 5 and 16, Halbert discloses a radar as claimed in claims 1 and 14 wherein the identification of (i) and (ii) comprises identification of harmonic structure within a lower frequency region of Doppler returns from the target, and reduced harmonic level signals at a higher frequency region of the Doppler returns from the target, commensurate with frequencies expected from the Doppler velocity of a drone motor and blade respectively (Para. [0218-227] “Referring back to FIG. 8, for example, the classification may be based on, inter alia: [0219] the overall spread of the Doppler spectrum in the frequency domain (e.g. having a spread of Doppler components that extends by an amount associated with a particular target class such as the `wind turbine` in FIG. 8, or by the blades of a helicopter main or tail rotor)” and “the spread of each component, the central or peak component.”  See also Para. [0152] “harmonic content”).
As to claim 6, Harman discloses the radar as claimed in claim 5 wherein a position within the Doppler returns of an expected return from a body of a drone is inferred by assuming it to be approximately midway between corresponding positive and negative frequency characteristics of returns from a drone motor or blade (Halbert discloses Fast Fourier Transforms in Para. [0340], and, as such, Halbert inherently discloses symmetry of Fourier shifts.  The body of an aircraft would be similar to that of clutter as compared to moving/rotating parts of the aircraft – this limitation is nothing more than a basic observation of FFT properties.).
As to claim 7, Halbert discloses the radar as claimed in any preceding claim 1 wherein the identification of (i) and (ii) comprises identification of an amplitude profile in an envelope signal of Doppler frequency returns from the target, the amplitude profile having a greater amplitude at lower Doppler frequencies commensurate with motor returns from a drone, stepping to a lower amplitude at higher frequencies commensurate with blade returns from a drone (Para. [0218-227] “the maximum frequency or amplitude offset of components (e.g. the fastest approaching or receding part);” Fig. 8 shows a comparison of aircraft with a propeller and Wind Turbine.).
As to claim 8, Halbert discloses the radar according to claim 1 wherein the Doppler signals are obtained through a Fourier transform of the returns from the receiver, and wherein the Fourier transform is arranged to provide frequency information relating to Doppler velocities of at least 15m/s for the returns in (i) (Para. [0218-227] “nature of features such as a turbine, rotor or propeller blades . . .” and the velocities would be inherent), and at least 100m/s for the returns in (ii) (Id.).  The velocities of the returns would be inherent.).
The system described and disclosed by Halbert would return the Fourier transform results of the motor whatever they may be and would return the Fourier transform results of the blades whatever they may be and that the returns of the blades would be higher than that of the motor.  
As to claim 11, Halbert discloses a radar according to claim 1 wherein the system further comprising a database of different drone models (Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of branched filters, which can be applied either to a Fourier transformation of the signal, or to its time domain representation, to determine which branch most closely represents the actual target motion”), the database having information relating to at least one of: motor Doppler returns, blade Doppler returns, temporal blade flash measurements, and typical rotor speeds and numbers of rotors of said different models, and wherein the system is arranged to compare the returns from the target with the information in the database, to identify a model of the target drone from those in the database (Para. [0218-227] “Different targets may thus be classified based on the characteristics exhibited by the Doppler spectra instantaneously and/or historically over time. Referring back to FIG. 8, for example, the classification may be based on, inter alia: Para. [0218-227].”).
As to claim 12, Halbert discloses a radar according to any preceding claim 1 wherein the radar is a Frequency Modulated Continuous Wave (FMCW) radar (Para. [0294] chirp encoding).
As to claim 13 and 18, Halbert discloses a radar according to any preceding claims 1 and 14 wherein the radar is adapted to tag a track of a previously unidentified target as a drone if the target is at some point identified as a drone (Para. [0118] “tracking, trajectory analysis are also sufficient to resolve and detect targets that, while closely spaced in range and/or azimuth, can be separately tracked, over time, to characterize target behavior in terms of changing range, azimuth, radial speed and acceleration and/or in terms of vector motion and height”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being obvious over Halbert and now taken to be admitted prior art due to lack of adequate traversal.  See MPEP 2144.03 C.
As to claims 9 and 17, Halbert discloses the radar according to claims 1 and 14 wherein the identification of (iii) includes capturing a temporal sequence of amplitude returns of a length long enough typical drone motor (Para. [0009] “Doppler resolution is made sufficient by means of an extended dwell time”), and to perform time domain peak distribution analysis thereon (Para. [0218-227] “the development of components as dwell time is increased or reduced.”; “e.g. components that persist or components that flash discontinuously” and “or amplitude offset of components (e.g. the fastest approaching or receding part).” See also Para. [0354] “A predetermined dynamic model of each of various target types is used to construct a series of branched filters, which can be applied either to a Fourier transformation of the signal, or to its time domain representation, to determine which branch most closely represents the actual target motion”).
Examiner takes official notice that the system described and disclosed by Halbert would be a sufficient temporal sequence long enough to capture at least 5 revolutions which by the way is not a lot.   Even by applicants own admission, 5 revolutions of a rotation is typical for a drone 
As to claim 10, Halbert discloses a radar according to claim 9 wherein the flash rate lies between  (Para. [0218-227]; here, Halbert discloses a flashing is used in its spectral analysis.).
Examiner takes official notice that the system described and disclosed by Halbert would be sufficient to measure the flash rate and that a person of ordinary skill could design or modify filter parameters to pass any desired frequencies ranges.  The numerical ranges claimed by applicant are simply the ranges that represent the Doppler frequencies of the various parts of a drone.  It is clear that Halbert is describing a system that takes into account the vibrations, revolutions, flashing, amplitude, periodicity and other characteristics to determine the type of target including that target being a drone.  These characteristics have been measured, studied and are well known as shown in the pictures below in the Conclusion Section. It is within the skill set of someone of ordinary skill in the field of signal processing to setup the parameters of digital filters to pass certain frequencies.  Given the need to reduce the threat of drone saturation as disclosed in Halbert, it would have been obvious to a person having ordinary skill to design filter parameters to take into account all frequency characteristics thereby increasing the probability of detection and classification of a drone.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Oswald (US 2011/0241928) discloses a radar system for discriminating between sources of radar interference and targets of interest.
Below is an image from Defence Science and Technology found at https://www.google.com/imgres?imgurl=x-raw-image%3A%2F%2F%2Fc2c7c8a7a400a2f64a1445b06bd2cbc6130f2ed4dd636741c6a56e7f67619ec1&imgrefurl=https%3A%2F%2Fwww.dst.defence.gov.au%2Fsites%2Fdefault%2Ffiles%2Fpublications%2Fdocuments%2FDST-Group-TR-3481.pdf&tbnid=9qIApKfIx8KXDM&vet=12ahUKEwj2r-bOpe7sAhVnieAKHbTNCvcQMygAegQIARAq..i&docid=VpqNJg_RVGWBCM&w=2452&h=1228&q=frequency%20analysis%20of%20a%20rotating%20blade%20flashing&hl=en&ved=2ahUKEwj2r-bOpe7sAhVnieAKHbTNCvcQMygAegQIARAq

    PNG
    media_image1.png
    299
    537
    media_image1.png
    Greyscale

Below is an image from Ancortek Inc. found at https://www.google.com/imgres?imgurl=https%3A%2F%2Fancortek.com%2Fwp-content%2Fuploads%2F2015%2F04%2FMicroDopplerOfHelicopter1.jpg&imgrefurl=https%3A%2F%2Fancortek.com%2Fapplications&tbnid=8uiMvVIEW0p2GM&vet=10CJkBEDMolAJqGAoTCOiEkbOc7uwCFQAAAAAdAAAAABDOAQ..i&docid=W9nlloNE9F3IVM&w=965&h=557&q=Doppler%20frequency%20analysis%20of%20a%20drone&ved=0CJkBEDMolAJqGAoTCOiEkbOc7uwCFQAAAAAdAAAAABDOAQ

    PNG
    media_image2.png
    581
    1000
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
                                                                                                                                                                                                  /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648